Citation Nr: 0912821	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO) which denied service connection for 
PTSD.

The Board notes that the Veteran and his daughter testified 
at a hearing before the RO in January 2007.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The veteran's DD 214 and personnel records do not confirm 
that the Veteran engaged in combat with the enemy; thus, the 
record must contain service records or other evidence to 
corroborate the Veteran's statements.

The Veteran had identified four stressful incidents.  (1) He 
stated that his comrade, A. G. (full name in claims folder), 
was killed by a mortar round right in front of him during the 
summer of 1967.  (2) He stated that he witnessed Sgt. B., a 
member of his unit, accidently shoot himself in the leg in 
1968.  (3) He stated that he saw another member of his unit, 
get shot in the eye while on guard duty during the Tet 
Offensive.  (4) He stated that he saw civilians killed and 
bodies left along the road during the Tet Offensive.

Corroboration of every detail, including the Veteran's 
personal participation is not required; rather the Veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (holding that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in 
rocket attacks while stationed in Vietnam.)

Medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD related to military trauma.  During 
a VA examination, the Veteran described his stressor of 
witnessing a fellow member of his artillery unit die after 
being struck during a mortar attack.  In rendering the 
diagnosis, the examiner relied solely on the history and 
stressor information relayed by the Veteran.

In view of the Veteran's current diagnosis of PTSD, the Board 
finds that verification of the stressors must be requested 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Personnel records show that the Veteran was 
stationed with B Battery, 2nd Battalion, 13th Artillery from 
September 1967 to December 1968.  The RO has made a formal 
finding on a lack of information required to verify stressors 
in this case.  The RO noted that although several requests 
had been made of the Veteran to submit details of the claimed 
stressors in this case, the Veteran did not provide specific 
enough details for JSRRC guidelines and therefore could not 
be forwarded to JSRRC for research.  However, the Veteran's 
representative has asserted that it is unlikely that the 
Veteran did not come under rocket and mortar attack since he 
served 14 months in Vietnam and was attached to an artillery 
unit.  He noted that there had not been an attempt to acquire 
the Veteran's unit/morning reports or a combat chronology of 
the Veteran's unit.  As noted above, the Veteran has reported 
experiencing rocket and mortar attacks in the summer of 1967.  
Parenthetically, the Board notes that it is likely that the 
Veteran meant the summer of 1968 as he was not stationed in 
Vietnam in the summer of 1967.  The Veteran also reported 
seeing dead bodies during the Tet Offensive and saw a member 
of his unit get shot in the eye during this time, which the 
Board notes began in January 1968.  The Board finds that the 
dates of these claimed stressors are of sufficient 
specificity so as to attempt to verification with JSRRC. 

The RO should take any additional development as deemed 
necessary.  If the evidence shows that the Veteran has a 
verified stressor that was not addressed in a previous 
psychiatric examination, the RO should schedule the Veteran 
for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the Veteran's 
stressor information to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, so that it 
can provide any information based on a 
review of unit or other records that 
might corroborate the stressors claimed 
by the Veteran. The RO should attempt 
to verify if the Veteran's unit came 
under mortar attack or artillery fire 
between June 1968 and August 1968.  The 
RO should attempt to verify if A. G. 
(full name in claims folder), a member 
of the Veteran's unit, died between 
June 1968 and August 1968 as the result 
of a mortar attack.  The RO should 
attempt to verify if the Veteran's unit 
came under fire during the Tet 
Offensive beginning in January 1968, 
and whether any injuries resulted.  If 
referral to JSRRC or other pertinent 
sources is unsuccessful, the RO should 
advise the Veteran to submit alternate 
forms of evidence to support his claim 
of service connection for PTSD.  All 
attempts to obtain the records should 
be documented in the claims file.

2.	If the JSRRC or other appropriate 
agency requests more specific 
descriptions of the stressors in 
question, notify the Veteran and 
request that he provide the necessary 
information.  If the Veteran provides 
additional information, forward it to 
the requesting agency. 

3.	After all available evidence has been 
associated with the claims file, if the 
RO finds that an additional VA 
examination is necessary, the Veteran 
should be afforded such.  The claims 
file should be made available to the 
examiner for review.  The examiner 
should determine if the Veteran's 
currently diagnosed PTSD is at least as 
likely as not the result of a verified 
stressor.  The examiner should specify 
each stressor deemed of sufficient 
gravity to produce PTSD.  In arriving 
at this opinion, the examiner should 
provide a rationale for the opinions 
expressed.  If an opinion cannot be 
medically determined without resort to 
mere speculation or conjecture, this 
should be commented upon in the report.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  In determining whether or 
not the Veteran has PTSD due to an in-
service stressor, the examiner is 
hereby notified that only the verified 
history detailed in the reports 
provided by the JSRRC and/or the RO/AMC 
may be relied upon.

4.	When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence. If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




